Per Curiam.
This is an application for a certiorcuri to review certain proceedings of the Detroit, Grand Haven Milwaukee Railway Company in the condemnation of land for its purposes.
The questions which the application raises are whether the corporate existence of the railway company was made to appear in the proceedings, and whether it was lawfully possessed of the franchises it assumed to exercise.
There is a manifest impropriety, as we think, in submitting questions of this very important nature to the inferior tribunals which are created to pass upon questions of value in condemnation proceedings, and the law in our opinion does not contemplate their considering them. But if not considered by them, they are not properly open in any review of alleged error in their proceedings.